5. Getting a grip on energy prices (vote)
- Before the vote on Amendment 1
Mr President, I have a genuine point of order with respect to the new Rules of Procedure. We have been told that, because debate has been curtailed, we can now put in more written statements over the single written statement we were able to do before the new Rules came into effect. Today I tried to submit two written statements, and the internet site will not allow it. So my voice in the debate for controlling energy has not been noted anywhere.
Can you make sure the technical problem is solved? The revised Rules of Procedure are not being adhered to.
You can submit a written declaration, Mrs Gacek, but that was not the right time to raise the point.